Citation Nr: 0521491	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was last before the Board 
in October 2004 when it was remanded for additional 
development.


REMAND

In the October 2004 remand, the Board directed that the 
veteran be afforded a VA examination to determine the nature 
and severity of his service-connected lumbosacral spine and 
right knee disabilities.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), the 
examiner was to determine the extent of any functional 
impairment due to weakened movement, excess fatigability, and 
incoordination attributable to the service-connected 
disabilities; and the extent of functional impairment during 
flare-ups and on repeated use.  Furthermore, with regard to 
the lumbosacral spine, the examiner was to provide sufficient 
information to rate the disability in accordance with the 
recently revised rating criteria.  With regard to the right 
knee, the examiner was to indicate whether there was any 
subluxation or instability.

Pursuant to the Board's remand, the veteran underwent a VA 
examination in March 2005; however, the examiner did not 
provide all of the required information.  The examination 
report notes the veteran's complaints of low back pain with 
radiation to the right lower extremity and knee pain and 
swelling that were aggravated by repetitive use.  The report 
also notes the veteran's complaints of flare-ups for both 
disabilities.  However, the examiner did not attempt to 
quantify the extent of any additional functional loss due to 
pain during flare-ups or after repeated use, and did not 
indicate whether any weakness, fatigability, or 
incoordination was exhibited.  Moreover, the March 2005 
examination report does not address the presence or absence 
of all the symptoms that are part of the criteria for 
increased ratings for low back disability.  Specifically, the 
examiner did not indicate whether there was muscle spasm on 
extreme forward bending, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion.  Furthermore, the March 2005 VA 
examination report notes that stability of the right knee was 
difficult to assess; however, no definitive finding was made 
as to whether there was instability or subluxation in the 
right knee.  Therefore, additional examination is warranted 
to ensure a fully informed decision regarding the veteran's 
claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-ray studies and range of motion studies 
in degrees, should be performed.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected right knee disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays, should be performed.

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  The RO or the AMC should 
specifically consider whether separate 
ratings are warranted for limitation of 
flexion of the right knee, limitation of 
extension of the right knee and recurrent 
subluxation or lateral instability of the 
right knee.  In evaluating the veteran's 
service- connected low back disability, 
the RO or the AMC should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to include consideration 
of both the former and the revised rating 
criteria during the periods they are 
applicable.  In regard to both the low 
back and the right knee disabilities, the 
RO or the AMC should consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

